Exhibit 10.2

TAX MATTERS AGREEMENT

BY AND BETWEEN

FIDELITY NATIONAL FINANCIAL, INC.

AND

J. ALEXANDER’S HOLDINGS, INC.

DATED SEPTEMBER 16, 2015

 



--------------------------------------------------------------------------------

TAX MATTERS AGREEMENT

THIS TAX MATTERS AGREEMENT (this “Agreement”), dated as of September 16, 2015,
is by and between FIDELITY NATIONAL FINANCIAL, INC., a Delaware corporation
(“FNF”), and J. ALEXANDER’S HOLDINGS, INC., a Tennessee corporation (“JAX”).
Each of FNF and JAX is sometimes referred to herein as a “Party” and,
collectively, as the “Parties.” Defined terms herein shall have the meanings set
forth in Article I hereof.

RECITALS

WHEREAS, the board of directors of FNF has determined that it is in the best
interests of FNF, its shareholders and JAX for JAX to be a separate
publicly-traded company that will operate the JAX Business;

WHEREAS, FNF and JAX entered into the Separation and Distribution Agreement
pursuant to which FNF, by and through Fidelity National Financial Ventures LLC
(“FNFV”), caused FNFV to contribute (i) 1% of the Class A membership interests
in J. Alexander’s Holdings, LLC (“JAX Holdings”) to the capital of NewCo in
exchange for all of NewCo’s shares of its only class of stock (the “1%
Contribution”), (ii) 86.44% of the Class A membership interests in JAX Holdings
to the capital of JAX in exchange for shares of JAX Common Stock (the “86.44%
Contribution”), and (iii) all of the issued and outstanding shares in NewCo to
the capital of JAX in exchange for shares of JAX Common Stock (the “NewCo
Contribution”) (the 1% Contribution, the 86.44% Contribution, and the NewCo
Contribution collectively as the “Pre-Closing Contributions”);

WHEREAS, Newport Global Opportunities Fund AIV-A LP, a Delaware limited
partnership, and all other holders of Class A membership interests in JAX
Holdings (other than FNFV, NewCo, and JAX) contributed, contemporaneously with
the 86.44% Contribution and NewCo Contribution, their membership interests in
JAX Holdings to JAX, in exchange for shares of JAX Common Stock (the “Minority
Contribution”);

WHEREAS, FNFV distributed to FNF all of FNFV’s JAX Common Stock (the “FNFV
Distribution”);

WHEREAS, FNF and JAX agreed, pursuant to the Separation and Distribution
Agreement, to cause the distribution, on a pro rata basis, to holders of issued
and outstanding shares of FNFV Group common stock, par value $0.0001 per share
(“FNFV Common Stock”), other than shares of FNFV Common Stock held in the
treasury of FNF, all of the issued and outstanding shares of common stock of
JAX, par value $.001 per share (the “JAX Common Stock”) owned by FNF, by means
of a dividend of the JAX Common Stock to the holders of FNFV common stock (the
“Distribution”);

WHEREAS, JAX has not engaged in activities except those incidental to its
formation and in preparation for the Distribution;

 

2



--------------------------------------------------------------------------------

WHEREAS, prior to consummation of the Distribution, FNF has been the common
parent corporation of an affiliated group of corporations, within the meaning of
Section 1504 of the Code, of which JAX is a member;

WHEREAS, the Parties intend that, for federal income Tax purposes, the
Pre-Closing Contributions and Minority Contribution will each qualify for
nonrecognition treatment under Section 351(a) of the Code, and that the
Distribution will qualify as a distribution to which Section 355 of the Code
applies; and

WHEREAS, the Parties wish to (a) provide for the payment of Tax liabilities and
entitlement to refunds thereof, allocate responsibility for, and cooperation in,
the filing of Tax Returns, and provide for certain other matters relating to
Taxes, and (b) set forth certain covenants and indemnities relating to the
preservation of the intended Tax treatment of the Pre-Closing Contributions and
the Distribution.

AGREEMENT

NOW, THEREFORE, in consideration of the foregoing and the terms, conditions,
covenants and provisions of this Agreement, each of the Parties mutually
covenants and agrees as follows:

ARTICLE I

DEFINITIONS

1.01 General. As used in this Agreement, the following terms shall have the
following meanings:

“1% Contribution” has the meaning set forth in the recitals to this Agreement.

“86.44% Contribution” has the meaning set forth in the recitals to this
Agreement.

“Affiliate” has the meaning set forth in the Separation and Distribution
Agreement.

“Affiliated Group” means an affiliated group of corporations within the meaning
of Section 1504(a) of the Code, or any other group filing consolidated, combined
or unitary Tax Returns under state, local or foreign Law.

“Agreement” has the meaning set forth in the preamble to this Agreement.

“Closing Date” means the date on which the Distribution occurs.

“Code” means the Internal Revenue Code of 1986, as amended.

“Disqualifying Action” means (i) any breach by JAX or any member of the JAX
Group of any representation, warranty or covenant made by them in this Agreement
or (ii) any event (or series of events) involving the capital stock of JAX that,
in either case, would negate the Tax-Free Status of the Transactions; provided,
however, the term “Disqualifying Action” shall not include any action required
or expressly permitted under any Transaction Document or that is undertaken
pursuant to the Pre-Closing Contribution or the Distribution.

 

3



--------------------------------------------------------------------------------

“Distribution” has the meaning set forth in the recitals to this Agreement.

“Extraordinary Transaction” shall mean any action that is not in the ordinary
course of business, but shall not include any action that is undertaken pursuant
to the Pre-Closing Contribution or the Distribution.

“Effective Time” means the time at which the Distribution occurs on the Closing
Date.

“Fifty-Percent or Greater Interest” has the meaning ascribed to such term for
purposes of Sections 355(d) and (e) of the Code.

“Final Determination” means the final resolution of liability for any Tax for
any taxable period, by or as a result of (i) a final decision, judgment, decree
or other order by any court of competent jurisdiction that can no longer be
appealed; (ii) a final settlement with the IRS or other Tax Authority, a closing
agreement or accepted offer in compromise under Section 7121 or 7122 of the
Code, or a comparable agreement under the Laws of other jurisdictions, that
resolves the entire Tax liability for any taxable period; or (iii) any other
final resolution, including by reason of the expiration of the applicable
statute of limitations or the execution of a pre-filing agreement with the IRS
or other Taxing Authority.

“FNF” has the meaning set forth in the preamble to this Agreement.

“FNF Group” means FNF and each Person that will be a direct or indirect
Subsidiary of FNF immediately after the Distribution and each Person that is or
becomes a member of the FNF Group after the Distribution, including any Person
that is or was merged into FNF or any such direct or indirect Subsidiary. The
term “FNF Group” does not include any former, current or future holder of JAX
Common Stock.

“FNFV Distribution” has the meaning set forth in the preamble to this Agreement.

“Governmental Authority” means any federal, state, local, foreign or
international court, government, department, commission, board, bureau or
agency, or any other regulatory, self-regulatory, administrative or governmental
organization or authority, including the NYSE.

“Indemnifying Party” means the Party from which the other Party is entitled to
seek indemnification pursuant to the provisions of Section 2.01.

“Indemnified Party” means the Party that is entitled to seek indemnification
from the other Party pursuant to the provisions of Section 2.01.

“Information” has the meaning set forth in Section 4.01.

“Information Request” has the meaning set forth in Section 4.01.

 

4



--------------------------------------------------------------------------------

“Information Statement” means the information statement and any related
documentation distributed to holders of FNFV Common Stock in connection with the
Distribution, including any amendments or supplements thereto.

“IRS” means the Internal Revenue Service or any successor thereto, including its
agents, representatives and attorneys.

“JAX” has the meaning set forth in the preamble to this Agreement.

“JAX Business” means the business and operations conducted by the JAX Group from
time to time, whether before, at or after the Effective Time, including, without
limitation, the business and operations conducted by the JAX Group, as more
fully described in the Information Statement.

“JAX Common Stock” means all of the issued and outstanding shares of common
stock of JAX, par value $.001 per share.

“JAX Group” means JAX and each Person that will be a direct or indirect
Subsidiary of JAX immediately before the Distribution (but after giving effect
to the Restructuring) and each Person that is or becomes a member of the JAX
Group after the Distribution, including any Person that is or was merged into
JAX or any such direct or indirect Subsidiary. The term “JAX Group” does not
include any former, current or future holder of JAX Common Stock.

“JAX Holdings” means J. Alexander’s Holdings, LLC, a Delaware limited liability
company, all of the capital interest in which will be owned, directly and
indirectly by JAX after the Restructuring.

“KPMG” means KPMG LLP.

“Minority Contribution” has the meaning set forth in the recitals to this
Agreement.

“NewCo” means initially, a newly formed wholly-owned subsidiary of FNFV
organized solely for the purpose of holding a 1% Class A membership interest in
JAX Holdings in connection with the Restructuring, which following the
Restructuring will be a wholly-owned subsidiary of JAX.

“NewCo Contribution” has the meaning set forth in the recitals to this
Agreement.

“NYSE” means the New York Stock Exchange, Inc.

“Opinion” means the opinion of KPMG with respect to certain Tax aspects of the
Pre-Closing Contributions and the Distribution.

“Ordinary Course of Business” means an action taken by a Person only if such
action is taken in the ordinary course of the normal day-to-day operations of
such Person.

“Party” has the meaning set forth in the preamble to this Agreement.

 

5



--------------------------------------------------------------------------------

“Person” means any natural person, corporation, general or limited partnership,
limited liability company or partnership, joint stock company, joint venture,
association, trust, bank, trust company, land trust, business trust or other
organization, whether or not a legal entity, and any Governmental Authority.

“Pre-Closing Contributions” has the meaning set forth in the recitals to this
Agreement.

“Proposed Acquisition Transaction” means a transaction or series of transactions
(or any agreement, understanding or arrangement, within the meaning of
Section 355(e) of the Code and Treasury Regulation Section 1.355-7, or any other
regulations promulgated thereunder, to enter into a transaction or series of
transactions), whether such transaction is supported by JAX management or
shareholders, is a hostile acquisition, or otherwise, as a result of which JAX
would merge or consolidate with any other Person or as a result of which one or
more Persons would (directly or indirectly) acquire, or have the right to
acquire, from JAX and/or one or more holders of outstanding shares of JAX
capital stock, as the case may be, a number of shares of JAX capital stock that
would, when combined with any other changes in ownership of JAX capital stock
pertinent for purposes of Section 355(e) of the Code, comprise 40% or more of
(A) the value of all outstanding shares of stock of JAX as of the date of such
transaction, or in the case of a series of transactions, the date of the last
transaction of such series, or (B) the total combined voting power of all
outstanding shares of voting stock of JAX as of the date of such transaction, or
in the case of a series of transactions, the date of the last transaction of
such series. Notwithstanding the foregoing, a Proposed Acquisition Transaction
shall not include (A) the adoption by JAX of a shareholder rights plan or
(B) issuances by JAX that satisfy Safe Harbor VIII (relating to acquisitions in
connection with a person’s performance of services) or Safe Harbor IX (relating
to acquisitions by a retirement plan of an employer) of Treasury Regulation
Section 1.355-7(d). For purposes of determining whether a transaction
constitutes an indirect acquisition, any recapitalization resulting in a shift
of voting power or any redemption of shares of stock shall be treated as an
indirect acquisition of shares of stock by the non-exchanging shareholders. This
definition and the application thereof is intended to monitor compliance with
Section 355(e) of the Code and shall be interpreted accordingly. Any
clarification of, or change in, the statute or regulations promulgated under
Section 355(e) of the Code shall be incorporated in this definition and its
interpretation.

“Restructuring” means the Pre-Closing Contributions, the Minority Contribution,
and the FNFV Distribution, collectively.

“SAG” has the meaning ascribed to the term “separate affiliated group” in
Section 355(b)(3)(B) of the Code.

“Separation and Distribution Agreement” means the Separation and Distribution
Agreement by and between the Parties dated September 16, 2015.

“Subsidiary” means, with respect to any Person, any other Person of which such
first Person (either alone or through or together with any other Subsidiary of
such first Person) owns, directly or indirectly, a majority of the stock or
other equity interests the holders of which are generally entitled to vote for
the election of the board of directors or other governing body of such other
Person.

 

6



--------------------------------------------------------------------------------

“Tax” means (i) all taxes, charges, fees, duties, levies, imposts, or other
similar assessments, imposed by any federal, state or local or foreign
governmental authority, including income, gross receipts, excise, property,
sales, use, license, capital stock, transfer, franchise, payroll, withholding,
social security, value added, real property transfer, intangible, recordation,
registration, documentary, stamp and other taxes of any kind whatsoever and
(ii) any interest, penalties or additions attributable thereto.

“Tax Detriment” shall mean an increase in the Tax liability (or reduction in
refund or credit or item of deduction or expense, including any carryforward) of
a taxpayer (or of the Affiliated Group of which it is a member) for any taxable
period.

“Tax-Free Status of the Transactions” means the qualification of the Pre-Closing
Contributions and the Distribution as a transaction in which no gain or loss is
recognized within the meaning of Section 351(a) of the Code and a distribution
to which Section 355(a) of the Code applies and in which the JAX Common Stock
distributed is “qualified property” under Section 355(c) of the Code.

“Taxing Authority” means any governmental authority or any subdivision, agency,
commission or entity thereof or any quasi-governmental or private body having
jurisdiction over the assessment, determination, collection or imposition of any
Tax (including the IRS).

“Tax Item” shall mean any item of income, gain, loss, deduction, expense or
credit, or other attribute that may have the effect of increasing or decreasing
any Tax.

“Tax Materials” means (i) the Opinion, (ii) the representation letter from FNF
addressed to KPMG supporting the Opinion, (iii) the representation letter from
JAX addressed to KPMG supporting the Opinion and (iv) any other materials
delivered or deliverable by FNF or JAX in connection with the rendering by KPMG
of the Opinion.

“Tax Matter” has the meaning set forth in Section 4.01.

“Tax Notice” has the meaning set forth in Section 2.04.

“Tax Return” means any return, report, certificate, form or similar statement or
document (including any related or supporting information or schedule attached
thereto and any information return, or declaration of estimated Tax) supplied or
required to be supplied to, or filed with, a Taxing Authority in connection with
the payment, determination, assessment or collection of any Tax or the
administration of any laws relating to any Tax and any amended Tax return or
claim for refund.

“Transaction Documents” means this Agreement, the Management Agreement and the
Separation and Distribution Agreement.

 

7



--------------------------------------------------------------------------------

“Transaction Taxes” shall mean any Tax Detriment incurred by FNF, JAX or their
Affiliates as a result of the Pre-Closing Contributions or the Distribution
failing to qualify under Section 351(a) of the Code and a distribution to which
Section 355 of the Code applies or corresponding provisions of other applicable
Laws with respect to Taxes.

“Transfer Taxes” means all sales, use, transfer, real property transfer,
intangible, recordation, registration, documentary, stamp or similar Taxes
imposed on the Pre-Closing Contributions or the Distribution. The term “Transfer
Taxes” does not include any income tax or any tax in the nature of an income tax
(e.g. a tax imposed on net or gross income).

“Treasury Regulations” means the final and temporary (but not proposed) federal
income Tax regulations promulgated under the Code, as such regulations may be
amended from time to time (including corresponding provisions of succeeding
regulations).

“Unqualified Tax Opinion” means a “will” opinion, without substantive
qualifications, of a nationally recognized law firm to the effect that a
transaction will not affect the Tax-Free Status of the Transactions.

1.02 Additional Definitions. Capitalized terms not defined in this Agreement
shall have the meaning ascribed to them in the Separation Agreement.

ARTICLE II

ALLOCATION, PAYMENT AND INDEMNIFICATION

2.01 Responsibility for Taxes; Indemnification.

(a) FNF shall be responsible for and shall pay, and shall indemnify and hold
harmless the members of the JAX Group for, all Tax liabilities (and any loss,
cost, damage or expense, including reasonable attorneys’ fees and costs,
incurred in connection therewith) attributable to (i) any Taxes of the members
of the FNF Group paid or filed on a separate company basis or on an Affiliated
Group basis; (ii) any Transaction Taxes; and (iii) all Transfer Taxes; except,
in each case, for Taxes that arise from or are attributable to a Disqualifying
Action.

(b) JAX shall be responsible for and shall pay, and shall indemnify and hold
harmless the members of the FNF Group for, all Tax liabilities (and any loss,
cost, damage or expense, including reasonable attorneys’ fees and costs,
incurred in connection therewith) attributable to (i) any Taxes of the members
of the JAX Group not described in Section (a); and (ii) any Taxes that arise
from or are attributable to a Disqualifying Action.

(c) (If the Indemnifying Party is required to indemnify the Indemnified Party
pursuant to this Section 2.01, the Indemnified Party (i.e., the Party seeking
indemnification) shall submit its calculations of the amount required to be paid
pursuant to this Section 2.01, showing such calculations in sufficient detail so
as to permit the Indemnifying Party to understand the calculations. Subject to
the following sentence, the Indemnifying Party shall pay to the Indemnified
Party, no later than 20 days after the Indemnifying Party receives the
Indemnified Party’s calculations, the amount that the Indemnifying Party is
required to pay the Indemnified Party under this Section 2.01. If the
Indemnifying Party disagrees with such calculations, it must notify the
Indemnified Party of its disagreement in writing within 15 days of receiving
such calculations.

 

8



--------------------------------------------------------------------------------

(d) For all Tax purposes, the FNF Group and the JAX Group agree to treat (i) any
payment required by this Agreement (other than payments with respect to interest
accruing after the Effective Time) as either a contribution by FNF to JAX or a
distribution by JAX to FNF, as the case may be, occurring immediately prior to
the Effective Time and (ii) any payment of interest or non-federal Taxes by or
to a Taxing Authority as taxable or deductible, as the case may be, to the party
entitled under this Agreement to retain such payment or required under this
Agreement to make such payment, in either case except as otherwise mandated by
applicable Law.

(e) The amount of any indemnification payment pursuant to this Section 2.01
shall be reduced by the amount of any reduction in Taxes actually realized by
the Indemnified Party by the end of the taxable year in which the indemnity
payment is made, and shall be increased if and to the extent necessary to ensure
that, after all required Taxes on the indemnity payment are paid (including
Taxes applicable to any increases in the indemnity payment under this Section
(e)), the Indemnified Party receives on a net after-tax basis, the amount it
would have received if the indemnity payment was not taxable.

2.02 Preparation of Tax Returns.

(a) (FNF shall prepare and timely file (taking into account applicable
extensions) all Tax Returns with respect to which it is responsible for any
Taxes shown thereon under Section 2.01(a)(i). FNF shall be entitled to all
refunds shown to be due and payable on such Tax Returns.

(b) Unless otherwise required by a Taxing Authority, the Parties agree to
prepare and file all Tax Returns, and to take all other actions, in a manner
consistent with this Agreement.

(c) Notwithstanding anything to the contrary in this Agreement, for all Tax
purposes, the parties shall report any Extraordinary Transactions that are
caused or permitted to occur as a result of action by JAX or any of its
Subsidiaries on the Closing Date after the completion of the Distribution as
occurring on the day after the Closing Date pursuant to Treasury Regulation
Section 1.1502-76(b)(1)(ii)(B) or any similar or analogous provision of state,
local or foreign Law. FNF shall not make a ratable allocation election pursuant
to Treasury Regulation Section 1.1502-76(b)(2)(ii)(D) or any similar or
analogous provision of state, local or foreign Law.

2.03 Payment of Sales, Use or Similar Taxes. All Transfer Taxes, shall be borne
solely by FNF. Notwithstanding anything in this Section 2.03 to the contrary,
the Party required by applicable law shall remit payment for any Transfer Taxes
and duly and timely file any related Tax Returns, subject to any indemnification
rights it may have against the other Party, which shall be paid in accordance
with Section 2.01(c). JAX, FNF and their respective Affiliates shall cooperate
in (i) determining the amount of such Taxes, (ii) providing all available
exemption certificates and (iii) preparing and timely filing any and all
required Tax Returns for or with respect to such Taxes with any and all
appropriate Taxing Authorities.

 

9



--------------------------------------------------------------------------------

2.04 Audits and Proceedings.

(a) Notwithstanding any other provision hereof, if after the Closing Date, an
Indemnified Party or any of its Affiliates receives any notice, letter,
correspondence, claim or decree from any Taxing Authority (a “Tax Notice”) and,
upon receipt of such Tax Notice, believes it has suffered or potentially could
suffer any Tax liability for which it is indemnified pursuant to Section 2.01,
the Indemnified Party shall deliver such Tax Notice to the Indemnifying Party
within 10 days of the receipt of such Tax Notice; provided, however, that the
failure of the Indemnified Party to provide the Tax Notice to the Indemnifying
Party in a timely manner shall not affect the indemnification rights of the
Indemnified Party pursuant to Section 2.01, except to the extent that the
Indemnifying Party is prejudiced by the Indemnified Party’s failure to deliver
such Tax Notice in a timely manner. The Indemnifying Party shall have the right
to handle, defend, conduct and control, at its own expense, any Tax audit or
other proceeding that relates to such Tax Notice; provided that, in all events,
FNF shall have the right to control any Tax audit or proceeding relating to
Transaction Taxes or the Tax-Free Status of the Transactions. The Indemnifying
Party shall also have the right to compromise or settle any such Tax audit or
other proceeding that it has the authority to control pursuant to the preceding
sentence subject, in the case of a compromise or settlement that could adversely
affect the Indemnified Party, to the Indemnified Party’s consent, which consent
shall not be unreasonably withheld. If the Indemnifying Party fails within a
reasonable time after notice to defend any such Tax Notice or the resulting
audit or proceeding as provided herein, the Indemnifying Party shall be bound by
the results obtained by the Indemnified Party in connection therewith. The
Indemnifying Party shall pay to the Indemnified Party the amount of any Tax
liability within 15 days after a Final Determination of such Tax liability.

(b) If after the Closing Date, FNF, JAX or any of their respective Affiliates
receive a Tax Notice that could have an impact on a member of the other Group,
FNF or JAX, as applicable, shall deliver such Tax Notice to the other Party
within 10 days of the receipt of such Tax Notice.

2.05 Amended Returns; Carrybacks. (a) Except as required by law, without the
prior written consent of JAX or one of its Affiliates, FNF may not amend any FNF
Consolidated Return with respect to any Pre-Closing Period to the extent such
amendment materially adversely affects the Tax liability of JAX or any of its
Affiliates.

(a) To the extent permitted by applicable Law, neither JAX nor any of its
Affiliates shall carry back any federal income Tax Item to any taxable period
(or portion thereof) ending on or before the Closing Date.

2.06 Refunds. Any refund of federal income Tax received from a Taxing Authority
by any member of the FNF Group or the JAX Group with respect to a FNF
Consolidated Return shall be the property of the FNF Group, regardless of
whether all or any portion of such refund is attributable to any credit or
deduction of any member of the JAX Group. The Parties acknowledge and agree that
this Agreement is intended to create a debtor-creditor relationship between the
parties, and that no member of the FNF Group shall be treated as receiving any
such refund of federal income Tax as an agent or trustee of any member of the
JAX Group.

 

10



--------------------------------------------------------------------------------

2.07 Earnings and Profits Allocation. FNF will advise JAX in writing of the
decrease in FNF earnings and profits attributable to the Distribution under
Section 312(h) of the Code on or before the first anniversary of the
Distribution.

ARTICLE III

TAX-FREE STATUS OF THE DISTRIBUTION

3.01 Representations and Warranties.

(a) JAX. JAX hereby represents and warrants or covenants and agrees, as
appropriate, that the facts presented and the representations made in the
representation letter from JAX addressed to KPMG supporting the Opinion are, or
will be from the time presented or made through and including the Effective Time
and thereafter, true, correct and complete in all respects.

(b) FNF. FNF hereby represents and warrants or covenants and agrees, as
appropriate, that the facts presented and the representations made in the
representation letter from FNF addressed to KPMG supporting the Opinion any
other materials delivered or deliverable by FNF in connection with the rendering
by KPMG of the Opinion are, or will be from the time presented or made through
and including the Effective Time and thereafter, true, correct and complete in
all respects.

(c) No Contrary Knowledge. Each of FNF and JAX represents and warrants that it
knows of no fact that may cause the Tax treatment of the Pre-Closing
Contributions or the Distribution to be other than the Tax-Free Status of the
Transactions.

(d) No Contrary Plan. Each of FNF and JAX represents and warrants that neither
it, nor any of its Affiliates, has any plan or intent to take any action that is
inconsistent with any statements or representations made in the Tax Materials.

3.02 Restrictions Relating to the Distribution.

(a) General. Neither FNF nor JAX shall take or fail to take, nor shall FNF or
JAX permit any member of their respective Group to take or fail to take, as
applicable, any action within its control that would negate the Tax-Free Status
of the Transactions.

(b) Restrictions. Prior to the first day following the second anniversary of the
Distribution (the “Restriction Period”), JAX:

(i) shall continue and cause to be continued the active conduct of the JAX
Business, in each case taking into account Section 355(b)(3) of the Code, in all
cases as conducted immediately prior to the Distribution;

(ii) (shall not voluntarily dissolve or liquidate (including any action that is
a liquidation for federal income tax purposes);

 

11



--------------------------------------------------------------------------------

(iii) shall not (A) enter into any Proposed Acquisition Transaction or, to the
extent JAX has the right to prohibit any Proposed Acquisition Transaction,
permit any Proposed Acquisition Transaction to occur, (B) redeem or otherwise
repurchase (directly or through an Affiliate) any stock, or rights to acquire
stock, except to the extent such repurchases satisfy Section 4.05(1)(b) of
Revenue Procedure 96-30 (as in effect prior to the amendment of such Revenue
Procedure by Revenue Procedure 2003-48), (C) amend its certificate of
incorporation (or other organizational documents), or take any other action,
whether through a stockholder vote or otherwise, affecting the relative voting
rights of its capital stock (including through the conversion of any capital
stock into another class of capital stock), (D) merge or consolidate with any
other Person or (E) take any other action or actions (including any action or
transaction that would be reasonably likely to be inconsistent with any
representation made in the Tax Materials) that in the aggregate (and taking into
account any other transactions described in this Section 3.02(b)(iii)) would be
reasonably likely to have the effect of causing or permitting one or more
Persons (whether or not acting in concert) to acquire directly or indirectly
stock representing a Fifty-Percent or Greater Interest in JAX or otherwise
jeopardize the Tax-Free Status of the Transactions; and

(iv) shall not, and shall not permit any member of its SAG to, sell, transfer,
or otherwise dispose of or agree to sell, transfer or otherwise dispose
(including in any transaction treated for federal income tax purposes as a sale,
transfer or disposition) of assets (including any shares of capital stock of a
Subsidiary) that, in the aggregate, constitute more than 30% of the gross assets
of JAX or more than 30% of the consolidated gross assets of JAX and members of
its SAG. The foregoing sentence shall not apply to (A) sales, transfers, or
dispositions of assets in the Ordinary Course of Business, (B) any cash paid to
acquire assets from an unrelated Person in an arm’s-length transaction, (C) any
assets transferred to a Person that is disregarded as an entity separate from
the transferor for federal income tax purposes or (D) any mandatory or optional
repayment (or pre-payment) of any indebtedness of JAX (or any member of its
SAG). The percentages of gross assets or consolidated gross assets of JAX or its
SAG, as the case may be, sold, transferred, or otherwise disposed of, shall be
based on the fair market value of the gross assets of JAX and the members of its
SAG as of the Closing Date. For purposes of this Section 3.02(b)(iv), a merger
of JAX (or a member of its SAG) with and into any Person shall constitute a
disposition of all of the assets of JAX or such member.

(c) Notwithstanding the restrictions imposed by Section 3.02(b), during the
Restriction Period, JAX may proceed with any of the actions or transactions
described therein, if (i) JAX shall first have requested FNF to obtain a private
letter ruling from the IRS or an Unqualified Tax Opinion in accordance with
Section 3.03(a) to the effect that such action or transaction will not adversely
affect the Tax-Free Status of the Transactions and FNF shall have received such
a private letter ruling or Unqualified Tax Opinion in form and substance
reasonably satisfactory to it or (ii) FNF shall have waived in writing the
requirement to obtain such private letter ruling or opinion. In determining
whether such a ruling or opinion is satisfactory, FNF shall exercise its
discretion, in good faith, solely to preserve the Tax-Free Status of the
Transactions and may consider, among other factors, the appropriateness of any
underlying assumptions or representations used as a basis for the ruling or
opinion and the views on the substantive merits.

 

12



--------------------------------------------------------------------------------

(d) Certain Issuances of Capital Stock. If JAX proposes to enter into any
transaction described under Section 3.02(b), or, to the extent JAX has the right
to prohibit any such transaction, proposes to permit any such transaction to
occur, in each case, during the Restriction Period, JAX shall provide FNF, no
later than ten (10) days following the signing of any written agreement or other
material documentation, including, but not limited to, a letter of intent, with
respect to any such transaction, with a written description of such transaction
(including the type and amount of JAX capital stock, if any, to be issued in
such transaction).

(e) Tax Reporting. Each of FNF and JAX covenants and agrees that it will not
take, and will cause its respective Affiliates to refrain from taking, any
position on any Tax Return that is inconsistent with the Tax-Free Status of the
Transactions.

3.03 Procedures Regarding Opinions and Rulings.

(a) If JAX notifies FNF that it desires to take one of the actions described in
Section 3.02(b) (a “Notified Action”), FNF shall cooperate with JAX and use
commercially reasonable efforts to seek to obtain, as expeditiously as possible,
a private letter ruling from the IRS or an Unqualified Tax Opinion for the
purpose of permitting JAX to take the Notified Action, unless FNF shall have
waived the requirement to obtain such private letter ruling or opinion. JAX
shall reimburse FNF for all reasonable costs and expenses incurred by the FNF
Group in obtaining a private letter ruling from the IRS or Unqualified Tax
Opinion, as requested by JAX within ten (10) days after receiving an invoice
from FNF therefor. If a private letter ruling from the IRS is to be sought, FNF
shall apply for such ruling and FNF and JAX shall jointly control the process of
obtaining such ruling. In no event shall FNF be required to file any private
letter ruling request under this Section 3.03(a) unless JAX represents that
(i) it has read such ruling request, and (ii) all information and
representations, if any, relating to any member of the JAX Group contained in
such ruling request documents are (subject to any qualifications therein) true,
correct and complete.

(b) FNF shall have the right to obtain a private letter ruling from the IRS or
an Unqualified Tax Opinion deemed by it to be relevant to the Tax-Free Status of
the Transactions, at any time, in its sole and absolute discretion. If FNF
determines to obtain such ruling or opinion, JAX shall (and shall cause each JAX
Affiliate to) cooperate with FNF and take any and all actions reasonably
requested by FNF in connection with obtaining such ruling or opinion (including
by making any representation or reasonable covenant or providing any materials
requested by the IRS or the tax advisor issuing such opinion); provided that JAX
shall not be required to make (or cause a JAX Affiliate to make) any
representation or covenant that is inconsistent with historical facts or as to
future matters or events over which it has no control. In connection with
obtaining such ruling, FNF shall apply for such ruling and shall have sole and
exclusive control over the process of obtaining such ruling. FNF and JAX shall
each bear its own costs and expenses in obtaining a ruling or Unqualified Tax
Opinion requested by FNF under this Section 3.03(b).

(c) Except as provided in Sections 3.03(a) and (b), neither JAX nor any JAX
Affiliate shall seek any guidance from the IRS or any other Taxing Authority
(whether written, verbal or otherwise) at any time concerning the Restructuring
or Distribution (including the impact of any transaction on the Restructuring or
Distribution).

 

13



--------------------------------------------------------------------------------

ARTICLE IV

COOPERATION

4.01 General Cooperation. The Parties shall each cooperate fully (and each shall
cause its respective Subsidiaries to cooperate fully) with all reasonable
requests in writing (“Information Request”) from the other Party, or from an
agent, representative or advisor to such Party, in connection with the
preparation and filing of Tax Returns, claims for Tax refunds, Tax proceedings,
and calculations of amounts required to be paid pursuant to this Agreement, in
each case, related or attributable to or arising in connection with Taxes of any
of the Parties or their respective Subsidiaries covered by this Agreement and
the establishment of any reserve required in connection with any financial
reporting (a “Tax Matter”). Such cooperation shall include the provision of any
information reasonably necessary or helpful in connection with a Tax Matter
(“Information”) and shall include, at each Party’s own cost:

(a) the provision of any Tax Returns of the Parties and their respective
Subsidiaries, books, records (including information regarding ownership and Tax
basis of property), documentation and other information relating to such Tax
Returns, including accompanying schedules, related work papers, and documents
relating to rulings or other determinations by Taxing Authorities;

(b) the execution of any document (including any power of attorney) in
connection with any Tax proceedings of any of the Parties or their respective
Subsidiaries, or the filing of a Tax Return or a Tax refund claim of the Parties
or any of their respective Subsidiaries;

(c) the use of the Party’s commercially reasonable efforts to obtain any
documentation in connection with a Tax Matter; and

(d) the use of the Party’s commercially reasonable efforts to obtain any Tax
Returns (including accompanying schedules, related work papers, and documents),
documents, books, records or other information in connection with the filing of
any Tax Returns of any of the Parties or their Subsidiaries.

Each Party shall make its employees, advisors, and facilities available, without
charge, on a reasonable and mutually convenient basis in connection with the
foregoing matters.

4.02 Retention of Records. FNF and JAX shall retain or cause to be retained all
Tax Returns, schedules and work papers, and all material records or other
documents relating thereto in their possession, until 60 days after the
expiration of the applicable statute of limitations (including any waivers or
extensions thereof) of the taxable periods to which such Tax Returns and other
documents relate or until the expiration of any additional period that any Party
reasonably requests, in writing, with respect to specific material records or
documents. A Party intending to destroy any material records or documents shall
provide the other Party with reasonable advance notice and the opportunity to
copy or take possession of such records and documents. The Parties hereto will
notify each other in writing of any waivers or extensions of the applicable
statute of limitations that may affect the period for which the foregoing
records or other documents must be retained.

 

14



--------------------------------------------------------------------------------

ARTICLE V

MISCELLANEOUS

5.01 Tax Sharing Agreements. All Tax sharing, indemnification and similar
agreements, written or unwritten, as between any member of the FNF Group, on the
one hand, and any member of the JAX Group, on the other (other than this
Agreement and any other Transaction Document), shall be or shall have been
terminated no later than the Effective Time and, after the Effective Time, no
member of the FNF Group or JAX Group shall have any further rights or
obligations under any such Tax sharing, indemnification or similar agreement.

5.02 Interest on Late Payments. With respect to any payment between the Parties
pursuant to this Agreement not made by the due date set forth in this Agreement
for such payment, the outstanding amount will accrue interest at a rate per
annum equal to the rate in effect for underpayments under Section 6621 of the
Code from such due date to and including the payment date.

5.03 Survival of Covenants. Except as otherwise contemplated by this Agreement,
all covenants and agreements of the Parties contained in this Agreement shall
survive the Effective Time and remain in full force and effect in accordance
with their applicable terms; provided, however, that the representations and
warranties and all indemnification for Taxes shall survive until 60 days
following the expiration of the applicable statute of limitations (taking into
account all extensions thereof), if any, of the Tax that gave rise to the
indemnification; provided, further, that, in the event that notice for
indemnification has been given within the applicable survival period, such
indemnification shall survive until such time as such claim is finally resolved.

5.04 Termination. Notwithstanding any provision to the contrary, this Agreement
may be terminated and the Distribution abandoned at any time prior to the
Effective Time by and in the sole discretion of FNF without the prior approval
of any Person, including JAX. In the event of such termination, this Agreement
shall become void and no party, or any of its officers and directors, shall have
any liability to any Person by reason of this Agreement. After the Effective
Time, this Agreement may not be terminated except by an agreement in writing
signed by each of the Parties to this Agreement.

5.05 Severability. If any term or other provision of this Agreement is invalid,
illegal or incapable of being enforced under any Law or as a matter of public
policy, all other conditions and provisions of this Agreement shall remain in
full force and effect. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the Parties to this
Agreement shall negotiate in good faith to modify this Agreement so as to effect
the original intent of the parties as closely as possible in a mutually
acceptable manner in order that the transactions contemplated by this Agreement
be consummated as originally contemplated to the greatest extent possible.

5.06 Entire Agreement. Except as otherwise expressly provided in this Agreement,
this Agreement constitutes the entire agreement of the Parties hereto with
respect to the subject matter of this Agreement and supersedes all prior
agreements and undertakings, both written and oral, between or on behalf of the
Parties hereto with respect to the subject matter of this Agreement.

 

15



--------------------------------------------------------------------------------

5.07 Effective Date. This Agreement shall become effective only upon the
occurrence of the Distribution.

5.08 No Third Party Beneficiaries. This Agreement does not and is not intended
to confer any rights or remedies upon any Person other than the Parties.

5.09 Dispute Resolution. The Parties shall appoint a nationally-recognized
independent public accounting firm (the “Accounting Firm”) to resolve any
dispute as to matters covered by this Agreement. In this regard, the Accounting
Firm shall make determinations with respect to the disputed items based solely
on representations made by FNF and JAX and their respective representatives, and
not by independent review, and shall function only as an expert and not as an
arbitrator and shall be required to make a determination in favor of one Party
only. The Parties shall require the Accounting Firm to resolve all disputes no
later than thirty (30) days after the submission of such dispute to the
Accounting Firm, but in no event later than the Due Date for the payment of
Taxes or the filing of the applicable Tax Return, if applicable, and agree that
all decisions by the Accounting Firm with respect thereto shall be final,
conclusive and binding on the Parties. The Accounting Firm shall resolve all
disputes in a manner consistent with this Agreement and, to the extent not
inconsistent with this Agreement, in a manner consistent with the past practices
of FNF and its Subsidiaries, except as otherwise required by applicable law. The
Parties shall require the Accounting Firm to render all determinations in
writing and to set forth, in reasonable detail, the basis for such
determination. The fees and expenses of the Accounting Firm shall be paid by the
non-prevailing Party.

5.10 Other. Sections 10.3 (Governing Law), 10.4 (Notices), 10.5 (Amendment,
Modification or Waiver), 10.6 (No Assignment; Binding Effect; No Third Party
Beneficiaries), 10.7 (Counterparts), 10.9 (Specific Performance), and 10.12
(Interpretation) of the Separation and Distribution Agreement are incorporated
herein by reference, mutatis mutandis.

[Remainder of page intentionally left blank]

 

16



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties hereto have caused this Agreement to be executed
on the date first written above by their respective duly authorized officers.

 

FIDELITY NATIONAL FINANCIAL, INC.,

a Delaware corporation

By  

/s/ Raymond R. Quirk

Name:   Raymond R. Quirk Title:   Chief Executive Officer

J. ALEXANDER’S HOLDINGS, INC.,

a Tennessee corporation

By  

/s/ Lonnie J. Stout II

Name:   Lonnie J. Stout II Title:   President and Chief Executive Officer

(Signature Page to Tax Matters Agreement)

 

17